Per Curiam.
Charles D. Lamerson pled guilty to a charge of breaking and entering with intent to commit larceny, CL 1948, § 750.110, as amended by PA 1964, No 133 (Stat Ann 1968 Cum Supp § 28-.305). He appeals from the judgment of conviction and denial of his motion for a new trial.
An examination of the record and briefs discloses no prejudicial error in acceptance of the plea of guilty, or abuse of discretion in denying the motion for a new trial.
The conviction is affirmed on authority of People v. Steele (1966), 4 Mich App 352.
Lesinski, C. J. and T. G. Kavanagh and Foley, JJ., concurred.